Exhibit (a)(1)(B) FORM OF COMMUNICATION FROM CHIEF FINANCIAL OFFICER TO ALL ELIGIBLE OPTION HOLDERS From: Thomas E. Gay III, Chief Financial Officer Date: August 24, 2009 Subject: Announcement of Sigma Designs, Inc. Stock Option Exchange Program We are pleased to announce that Sigma Designs, Inc. (“Sigma”) has initiated a voluntary program in which our eligible employees are being offered the opportunity to exchange certain options that are currently “underwater” for a lesser number of replacement options, subject to certain restrictions. The program begins today, August 24, 2009, and is scheduled to expire on September 22, 2009. The complete terms and conditions of the program are described in a document called the “Offer to Exchange,” which was filed earlier today with the U.S. Securities and Exchange Commission and attached to this email. All stock options that you hold with an exercise price per share that is equal to or greater than U.S. $20.25 are eligible for the exchange. To participate in our option exchange offer, you should review each of the following documents, each of which is attached to this email: · The Offer to Exchange; · A blank Election Form; · the form of Stock Option Agreement; and · the Sigma Designs, Inc. 2001 Stock Plan. You will be receiving a separate email shortly with your Election Form that includes the details of your outstanding eligible stock options and the replacement options that you would receive if you elect to participate in the offer. You may also obtain a copy of the Offer to Exchange and all related form documents on the internet at www.sec.gov. If you need additional copies of any of the above documents, please email the Offering Administrator at (408) 957-984 or send an email to OptionExchange@sdesigns.com.
